DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-9, drawn to an apparatus comprising a DEP separator, an electrical field generator, a tracking system, and a controller in the reply filed on August 1, 2022 is acknowledged.  Claims 9-15 and 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, drawn to a method for calculating a cross-over frequency for the cell separated by a DEP separator, and Group III, drawn to a non-transitory computer storage medium encoded with instructions for calculating a cross-over frequency based on tracked data, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on August 1, 2022.
The traversal is on the ground(s) that the claims were amended by adding new features "the separator comprising an inlet channel to introduce a flow, including the particles, and two outlet channels branching from the inlet channel" and the tracking system tracking the movement of the type of particles "into one of the two outlet channels" so that the shared "special" technical feature that makes a contribution over the prior art.  This is not found persuasive because even though the inventions of these groups require the same technical feature as amended, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Wakizaka (U.S. 10,766,040) as described in instant rejection.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the particles" in lines 5-6.  It is unclear whether the particles herein are the same as the plurality of different particles as claimed in line 2 of the claim.
Claim 1 recites the limitation "DEP separator" in lines 5-6.  It is unclear whether this DEP separator is the same as the DEP separator as claimed in line 2 of the claim.  It is suggested to be “the DEP separator.”
Claim 1 recites the limitation "a type of particles" in line 7.  It is unclear whether the particles herein are the same as the plurality of different particles as claimed in line 2 of the claim.  It is suggested to be “a first type of particle” that is consistent with “a second type of particle” as recited in claim 5.  Subsequently, the limitations “the type of particles” in claim 1, lines 9, 11, and 12, in claim 2, line 3, in claim 4, line 3, in claim 5, lines 2-3 are suggested to be “the first type of particle.”
Claim 1 recites “one or the other of the two outlet channels” in line 13.  It is unclear whether this one of the two outlet channels is the same one as recited in line 10 of the claim.  It is suggested to be “the one or the other of the two outlet channels.”
Subsequent dependent claims 2-9 are rejected for their dependencies on rejected base claim 1.
Claim 3 recites the limitation "a plurality of different particles" in line 2.  It is unclear whether this plurality of different particles is the same as the plurality of different particles as claimed in claim 1.  It is suggested to be “the plurality of different particles.”
Claim 6 recites the limitation "a plurality of different particles" in line 4.  It is unclear whether this plurality of different particles is the same as the plurality of different particles as claimed in claim 1.  It is suggested to be “the plurality of different particles.”
Claim 6 recites the limitation "fluid flow" in line 5.  It is unclear what “fluid flow” refers to, whether the fluid as recited in claim 6, line 2 or the flow as recited in claim 1, line 3.  It seems to be the fluid as recited in claim 6, line 2 and suggested to be “the fluid.”
Claim 6 recites “one or the other of the two outlet channels” in lines 7-8.  It is unclear whether this one of the two outlet channels is the same one as recited in claim 1, line 10.  It is suggested to be “the one or the other of the two outlet channels.”
Subsequent dependent claim 7 is rejected for its dependency on rejected base claim 6.
Claim 7 recites the limitation "the buffer" in line 3.  There is insufficient antecedent basis in the claim.  The limitation “a buffer solution” in claim 6 is not the sufficient antecedent basis.  It is suggested to be “the buffer solution.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wakizaka (U.S. 10,766,040).
Regarding claim 1, Wakizaka teaches an apparatus (Fig. 2; Col. 4, line 12: the separation device 100), comprising:
a dielectrophoresis (DEP) separator (Fig. 2; Col. 4, lines 18-19: a replacement unit 10, an analyzer 20, and a separator 30; here the microfluidic flow portions of the separation device from the input of blood and the DEP liquid to the main flow channel 11, to the flow channel 5, and then to the collection units 6 and 7 are deemed to be the DEP separator) to separate a plurality of different particles (Fig. 2; Col. 4, lines 26-28: the extracted cancer cells 1 and white blood cells contained in the blood; Col. 6, lines 25-29: the cancer cells 1 flow in the flow channel 5 and then to be collected to the collection unit 6; lines 34-36: the white blood cells flow in the flow channel 5 and then are collected into the collection unit 7), the separator comprising an inlet channel (Fig. 2, Col. 4, line 32: the flow channel 5), including the particles (here, both the cancer cells and white blood cells are deemed to be particles), and two outlet channels branching from the inlet channel (Fig. 2: as annotated, indicating two outlet channels connected to units 6 and 7 branched from the flow channel 5);

    PNG
    media_image1.png
    537
    889
    media_image1.png
    Greyscale

an electrical field generator (Fig. 2; Col. 5, lines 13-14: a power supply 24) coupled to the DEP separator to apply a frequency to DEP separator (Col. 5, lines 22-24: under the control of the controller 26, the power supply 24 generates a frequency-modulated AC voltage and supplies the generated AC voltage between the electrodes 22, 23);
a tracking system (Fig. 2; Col. 5, line 14: an imaging unit 25) to track a movement of a type of particles in the DEP separator (Col. 5, lines 42-44: the imaging unit 25 captures images of the cells such as the cancer cells 1 and the white blood cells passing between the pair of the electrodes 22, 23 and outputs the capture images); and 
a controller (Fig. 2; Col. 5, lines 14-15: a controller (analyzer) 26) in communication with the electrical filed generator to control the frequency (Col. 5, lines 22-23: under the control of the controller 26, the power supply 24 generates a frequency-modulated AC voltage and supplies the generated AC voltage between the electrodes 22, 23; Col. 5, lines 26-28: the power supply 24 generates an AC voltage with a frequency periodically changed in the frequency range from fmin to fmax) and the tracking system to track the movement of the type of particles (e.g., the cancer cells 1) as a function of frequency (Col. 5, lines 45-47: the imaging operation of the imaging unit 25 may be controlled by the controller 26; here the tracked movement must be a function of frequency during the frequency sweep from fmin to fmax) into one of the two outlet channels (Fig. 2: indicating the cancer cells 1 flow through the upper outlet channel into the unit 6), wherein the controller is to calculate a cross-over frequency (Col. 6, lines 1-2: the cross-over frequency of the cells such as the cancer cells 1 analyzed by the analyzer 20) from a cross-over frequency distribution (Fig. 3: the cross-over frequency is derived from the frequency sweep in Fig. 3 and the cell movement in Fig. 4; and thus the calculated cross-over frequency is deemed to be from a cross-over frequency distribution of the cells) for the type of particles (Fig. 3; Col. 5, lines 25-26: Fig. 3 is a graph showing an example of a change in the frequency of the AC voltage that is a frequency sweep ) based on a frequency sweep (Fig. 3; Col. 5, lines 25-26: Fig. 3 is a graph showing an example of a change in the frequency of the AC voltage; and thus it is deemed to be a frequency sweep) performed on the type of particles (Col. 5, lines 9-11: a dielectrophoretic force on the cells such as the cancer cells 1) and the movement of the type of particles (Fig. 4; Col. 8, lines 8-10: Fig. 4 is a diagram showing an example of a movement trajectory of the cancer cell 1 between the pair of electrodes 22, 23) that is tracked into one of the two outlet channels (Fig. 2: indicating the cancer cells 1 flow through the upper outlet channel into the unit 6).

Regarding claim 2, Wakizaka teaches the controller is to apply a plurality of different frequency steps (Fig. 3; Col. 5, lines 26-28: the power supply 24 generates an AC voltage with a frequency periodically changed in the frequency range from fmin to fmax) and determines the cross-over frequency on a peak of the cross-over frequency distribution of a cell fraction versus frequency for the type of particles (Fig. 3-4; Col. 8, lines 17-29: when the frequency of the AC voltage is lower than the crossover frequency COG, a negative dielectrophoretic force acts on the cancer cell 1, which moves apart from the electrodes, e.g., sections T1, T3; when the frequency of the AC voltage is higher than COF, a positive dielectrophoretic force acts on the cancer cell 1, which moves to the electrodes, e.g., section T2; lines 37-39: the controller 26 obtains the frequency of the AC voltage of the power supply 24 at the timing t2, t4 as the crossover frequency; here the controller determines the cross-over frequency of one cancer cell as shown in Fig. 4 versus frequency for the cancer cells 1 as shown in Fig. 3; here since the cross-over frequency is determined from the cross-over frequency distribution of the cells based on their movement versus the applied frequency, the designation “the cross-over frequency on a peak of the cross-over frequency distribution” is deemed to be inherent for the cross-over frequency determined from the cross-over frequency distribution of the cells).

Regarding claim 3, Wakizaka teaches the controller is to calculate the cross-over frequency for a plurality of different particles (Col. 8, lines 11-14: the crossover frequency analyzing process for the cancer cell 1; the crossover frequency analyzing process for a cell other than the cancer cell 1, such as the white blood cell) and a plurality of different buffer solutions (Col. 7, lines1-3: the replacement unit 10 performs solution replacement (buffer replacement); Col. 9, lines 56-58: to adjust the conductivity of the sample solution by adjusting the conductivity of the DEP liquid alone; and thus DEP liquids with different conductivities are deemed to be a plurality of different buffer solutions resulting in the cross-over frequency of each cell is for each cell in different buffer solutions).

Regarding claim 4, Wakizaka teaches a memory in communication with the controller (Col. 5, lines 49-50: the controller 26 includes a storage such as an HDD and an SSD).
The designation “to store the cross-over frequency for the type of particles” is deemed to be functional limitation in apparatus claims. MPEP 2114 (II).  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, Wakizaka teaches the controller 26 is a personal computer, including a storage such as HDD and an SSD, and the controller such as a CPU (Col. 5, lines 48-52).  The controller 26 may store the captured image of the imaging unit 23 in the storage and perform image analysis on the stored captured image (Col. 5, lines 56-59).  Thus, the storage that stores the captured image is capable of storing the image analysis and calculated cross-over frequency for the type of particles.

Regarding claim 5, Wakizaka teaches the controller sets an operational frequency in a subsequent separation of the type of particles from a mixture of the type of particles and a second type of particle based on the cross-over frequency that is stored in the memory (Col. 7, lines 42-48: the controller 26 controls the power supply 34 so as to generate an AC voltage having a frequency that is higher than the crossover frequency obtained by the analysis with respect to the cancer cells 1 and is in the vicinity of the crossover frequency obtained by the analysis with respect to the cells other than the cancer cells 1, such as the white blood cells).

Regarding claim 6, Wakizaka teaches the DEP separator comprises: 
a microfluidic channel (Fig. 2; Col. 4, line 29-30: a main flow channel 11), of the inlet channel (Fig. 2; Col. 4, line 32: flow channel 5), to receive a fluid containing a buffer solution and a plurality of different particles (Fig. 2: indicating the blood including cancer cells 1 and other cells 2 and DEP liquid being introduced into the main flow channel 11); 
a focusing region (Fig. 2: as annotated, the left portion of the flow channel 5 and the pair of electrodes 22, 23 of the analyzer 20 are deemed to be the focusing region) to receive fluid flow including the plurality of different particles from the microfluidic channel (Fig. 2: indicating the focusing region receiving the flow including the plurality of different particles from the main flow channel 11; Col. 5, lines 10-11: the cells such as the cancer cells 1 and the white blood cells in the sample solution flowing through the flow channel 5); and 

    PNG
    media_image2.png
    537
    889
    media_image2.png
    Greyscale

a separation region (Fig. 2: as annotated, the right portion of the flow channel 5 and the pair of electrodes 32, 33 of the separator 30 are deemed to be the separation region) to separate the plurality of different particles into one or the other of the tow outlet channels (Fig. 2; Col. 6, lines 25-29: the cancer cells 1 flow in the flow channel 5 and then to be collected to the collection unit 6; lines 34-36: the white blood cells flow in the flow channel 5 and then are collected into the collection unit 7; thus, before the cells enter the collection unit 6, 7, they flow into the two outlet channels as annotated) using an electric field generated across the microfluidic channel in the separation region (Col. 6, lines 17-20: the power supply 34 generates an AC voltage having a frequency that is higher than the crossover frequency obtained by the analyzer 20).

Regarding claim 8, Wakizaka teaches the tracking system (Fig. 2; Col. 5, line 14: an imaging unit 25) comprises a video based tracking system (Fig. 2; Col. .5, lines 33-34: the imaging unit 25 includes a camera having an imaging element such as a CCD image sensor, i.e., a camera).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakizaka in view of Azimi (U.S. Patent Pub. 2011/0312598).
Regarding claim 7, Wakizaka discloses all limitations of claim 6 as applied to claim 6.  Wakizaka further discloses the replacement unit 10 performs solution replacement (buffer replacement) and the conductivity of the sample solution is adjusted by mixing the suspension and the DEP liquid and adjusting the concentration of the sample solution (Col. 9, lines 60-63).  Further, the conductivity of the sample solution is adjusted by adjusting the conductivity of the DEP liquid alone (Col. 9, lines 56-58).  Thus, the , Thus, the DEP liquids with different conductivities are deemed to be different types of buffers and the different concentrations of the sample solution are deemed to be different composition of the buffer.
Wakizaka does not explicitly disclose a proportioning valve coupled to the microfluidic channel.
However, Azimi teaches a valve assembly for establishing a fluid connection between the flow-path and the reservoir, the valve assembly having a plurality of outlet valves and a plurality of channels from the reservoir to the flow-path, wherein during use, a number of the outlet valves open such that the reagent flow through the valve assembly to the flow-path to combine with the fluid from the inlet to produce a combined flow having a proportion of the reagent ([Abstract] lines 3-11).  Thus, Azimi teaches a proportioning valve ([Abstract] lines 3-4: a valve assembly) coupled to the microfluidic channel ([Abstract] lines 4-5: for establishing a fluid connection between the flow-path and the reservoir).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wakizaka by incorporating a valve assembly to produce a combined flow having a proportion of the reagent as taught by Azimi because the valve assembly would provide adjustable composition, e.g., different buffers or different proportions of the same buffer, as desirable.  Combining prior art elements according to known methods to yield predictable results is prima facie obvious. MPEP 2141(III)(A).  Further, the combined Wakizaka and Azimi would necessarily result in providing the combined flow having different types of buffers or changing the composition of the buffer. 
Further, the designation “to provide different types of buffers and change a composition of the buffer” is deemed to be functional limitation in apparatus claims. MPEP 2114 (II).  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, Wakizaka in view of Azimi teaches the buffer replacement and the mixed suspension and the DEP liquid at adjusted concentration (Wakizaka, Col. 9, lines 60-63) or with the DEP liquid with different conductivity (Col. 9, lines 56-58), and the valve assembly controlling a plurality of the microfluidic channels to provide a combined flow having a fluid and a proportion of the reagent (Azimi, [Abstract] lines 9-11).  Thus, the combined Wakizaka and Azimi would be capable of providing a flow with different types of buffers and changing the composition of the buffer.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakizaka in view of Koch (M Koch, Design and fabrication of a micromachined Coulter counter J. Micromech. Microeng. 1999(9), page 159-61).
Regarding claim 9, Wakizaka discloses all limitations of claim 1 as applied to claim 1.  Wakizaka does not explicitly disclose the tracking system comprises a coulter counter at each outlet of the DEP separator.
However, Koch teaches a micromachined Coulter counter ([Abstract] line 1) that achieves miniaturization for characterization of biological cells (page 159, Col. 1, para. 1, lines 8-10).  The big advantage of the fabrication technology of the Coulter counter into the microfluidic device is to be extended to a micromixer, particle/cell sorters and flow sensors to generate a library of microfluidic devices where integrated systems are possible (page 159, Col. 1, para. 2, lines 6-10). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wakizaka by incorporating a coulter counter at each outlet of the DEP separator as taught by Koch because the miniaturization of coulter counter through the micromachined fabrication would achieve an integrated system by fabricating the coulter counter, and other components, into one microfluidic device (page 159, Col. 1, para. 2, lines 6-10).  The incorporated coulter counter would provide characterization of biological cells, such as the cancer cells and the white blood cells, separated in Wakizaka’s DEP separator and flowing into the two outlet channels.  Combining prior art elements according to known methods to yield predictable results is prima facie obvious. MPEP 2141(III)(A).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795